      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 CORREY DELOZIER, ET AL.,                                                       CIVIL ACTION
     Plaintiffs

 VERSUS                                                                         NO. 18-14094

 S2 ENERGY OPERATING, LLC, ET AL.,                                              SECTION: “E” (2)
      Defendants


                                     ORDER AND REASONS

        Before the Court are two motions for summary judgment on Correy Delozier’s

seaman status under the Jones Act: (1) the motion filed by Defendants Stephen Dauzat

and Wood Group PSN, Inc. (“Wood Group”) on July 27, 2020;1 and (2) the motion filed

by Defendant S2 Energy Operating, LLC (“S2”) on July 29, 2020.2 Because there remain

disputed issues of material fact as to whether Correy Delozier qualifies for seaman status,

the motions are DENIED.

                                           BACKGROUND

        Plaintiff Correy Delozier alleges he was working as an offshore operator, doing

work on S2’s fixed platforms and wells in the Timbalier Bay Field, when he sustained

significant injuries by being “crushed” between an oil well and a crew boat during an

attempted transfer.3 Delozier and his wife, Valerie Delozier, filed suit against S2, Pioneer




1 R. Doc. 105. This motion was adopted by Defendant Pioneer Production Services. R. Doc. 118. Plaintiffs

opposed the motion. R. Doc. 123. Plaintiffs provided a supplemental response to Defendants Stephen
Dauzat and Wood Group’s statement of undisputed material facts. R. Doc. 137. Defendants Stephen Dauzat
and Wood Group PSN, Inc. replied to Plaintiffs’ opposition. R. Doc. 141.
2 R. Doc 110. This motion was adopted by Defendant Pioneer Production Services. R. Doc. 118. This motion

was also adopted by Defendants Stephen Dauzat and Wood Group PSN, Inc. R. Doc. 144. Plaintiffs opposed
the motion. R. Doc. 124. Plaintiffs provided a supplemental response to Defendant S2 Energy’s statement
of undisputed material facts. R. Doc. 138. Defendant S2 Energy replied to Plaintiffs’ opposition. R. Doc. 147.
3 R. Doc. 68 at ¶ XIX.


                                                      1
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 2 of 13




Production Services, Inc. (“Pioneer”), Wood Group, and Dauzat seeking damages for his

injuries and her loss of consortium.

                                              STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”4 “An issue is material if its resolution could affect the outcome of the action.”5

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”6 All reasonable inferences are drawn in favor of the nonmoving party.7

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law.8

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’”9 If the moving

party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the




4 Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
5 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
6 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
7 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
8 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
9 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).

                                                      2
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 3 of 13




record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist.10

        If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.11 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention

that there are no disputed facts, a trial would be useless, and the moving party is entitled

to summary judgment as a matter of law.12 When, however, the movant is proceeding

under the second option and is seeking summary judgment on the ground that the

nonmovant has no evidence to establish an essential element of the claim, the nonmoving

party may defeat a motion for summary judgment by “calling the Court’s attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party.”13 Under either scenario, the burden then shifts back to the movant to demonstrate

the inadequacy of the evidence relied upon by the nonmovant.14 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must


10 Celotex, 477 U.S. at 322–24.
11 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)
(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the Movers to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
12 First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249–50 (1986).
13 Celotex, 477 U.S. at 332–33.
14 Id.


                                                     3
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 4 of 13




either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce

additional evidence showing the existence of a genuine issue for trial as provided in Rule

56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).”15 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.”16

        “[U]nsubstantiated assertions are not competent summary judgment evidence.

The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports the claim.

‘Rule 56 does not impose upon the district court a duty to sift through the record in search

of evidence to support a party’s opposition to summary judgment.’”17

                                       LAW AND ANALYSIS

        The Defendants argue their motions for summary judgment should be granted

because Delozier, hired as an operator with primary duties related to S2’s fixed platforms

and wells in the Timbalier Bay Field, is not a seaman. In order to avail himself of a cause

of action for negligence under the Jones Act, Delozier bears the burden at trial of proving

he was a “seaman” working in the service of a vessel or a fleet of vessels in the Timbalier

Bay Field at time of his injury.18 On summary judgment, the Defendants must establish




15 Celotex, 477 U.S. at 332–33, 333 n.3.
16 Id.; see also First National Bank of Arizona, 391 U.S. at 289.
17 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
18 Longmire v. Sea Drilling Corp., 610 F.2d 1342, 1345 (5th Cir. 1980); Bernard v. Binnings Const. Co.,

Inc., 741 F.2d 824 (5th Cir. 1984) (“The burden of establishing seaman status is, of course, on the party
claiming the benefits to be derived therefrom.”).

                                                      4
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 5 of 13




there are no material facts in dispute and they are entitled to judgment as a matter of law.

The Court must view the evidence and any inferences drawn from the evidence in the light

most favorable to the non-movant to determine whether there is a genuine issue of

material fact and whether the movants are entitled to judgment as a matter of law.19

        “The Jones Act is remedial legislation and as such should be liberally construed in

favor of injured seamen.”20 Summary judgment is proper only when the underlying facts

are undisputed and the record reveals no evidence from which reasonable persons might

draw conflicting inferences about whether the claimant is a Jones Act seaman.21 When

underlying material facts regarding a plaintiff’s seaman status are disputed, the question

escapes summary judgment and must be left for a jury.22 Seaman status is a mixed

question of law and fact23 requiring a fact-intensive analysis that must be determined on

a case-by-case basis.24 An inquiry into the nature of a vessel and an injured employee’s

precise relationship with it is fact specific.25

        If reasonable persons could draw conflicting inferences, seaman status is a

question for the jury and summary judgment must be denied.26 “[T]he issue of seaman




19 See Buras v. Commercial Testing & Engineering Co., 736 F.2d 307, 309 (5th Cir.1984).
20 Guidry v. South La. Contractors, Inc., 614 F.2d 447, 455 (5th Cir. 1980).
21 Id. See Prinzi v. Keydril Co., 738 F.2d 707, 709 (5th Cir. 1984) (finding the parties agreed the relevant

facts were not in dispute and reasonable persons could not have differed with respect to the inferences
drawn from those facts). See also Ellender v. Kiva Const. & Engineering, Inc., 909 F.2d 803, 805–06 (5th
Cir. 1990); Barrios v. Engine & Gas Compressor Services, Inc., 669 F.2d 350, 352 (5th Cir. 1982).
22 Ardoin v. J. Ray McDermott & Co., 641 F.2d 277, 280 (5th Cir. 1981); Stanley v. Guy Scroggins Const.

Co., 297 F.2d 374, 376-77 (5th Cir. 1961).
23 Chandris v. Latsis, 515 U.S. 347, 369 (1995); McDermott Int’l, Inc. v. Wilander, 498 U.S. 337, 356 (1991).
24 Encarnacion v. BP Exploration and Production, Inc., 2013 WL 968138 (E.D. La. Mar. 12, 2013). See In

Re Endeavor Marine Inc., 234 F.3d 287, 290 (5th Cir. 2000) (stating “the difficult—perhaps
insurmountable—task of giving a cogent meaning to [“seamen”] has been left to the courts.”).
25 McDermott Int’l, Inc. v. Wilander, 498 U.S. 337, 356 (1991) (citing Desper v. Starved Rock Ferry Co.,

342 U.S. 187, 190 (1952)).
26 Buras, 736 F.2d at 309; Chandris, 515 U.S. at 369. Cf. Landry v. Amoco Production Co., 595 F.2d 1070

(5th Cir. 1979) (reversing district court’s denial of plaintiff’s motion for a directed verdict because “the facts
governing plaintiff's status as a seaman were established beyond cavil”).

                                                        5
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 6 of 13




status is ordinarily a jury question, even when the claim to seaman status is marginal.”27

Thus, summary judgment on seaman status often is inappropriate.28

        The Jones Act does not define “seaman,” and the “difficult . . . task of giving a

cogent meaning to [the] term has been left to the courts.”29 Despite some guidance from

Congress and the courts, drawing a line between seaman and non-seaman has proven

difficult for courts. Because courts have struggled to fix firm meanings to the terms

“seaman” and “vessel,” it is often said that only jurors may determine their application in

the circumstances of a particular case.30

        In Chandris, Inc. v. Latsis, the Supreme Court provided a two-part test to

determine seaman status.31 First, the employee’s duties must “contribut[e] to the function

of the vessel or to the accomplishment of its mission.”32 Second, the employee “must have

a connection to a vessel in navigation (or to an identifiable group of such vessels) that is

substantial in terms of both its duration (temporal prong) and its nature (functional

prong).”33 The temporal and functional prongs both must be present.34 The Chandris

Court endorsed the Fifth Circuit’s rule of thumb for evaluating the temporal prong: “A

worker who spends less than about 30 percent of his time in the service of a vessel in

navigation should not qualify as a seaman under the Jones Act.”35 The Fifth Circuit has

held the functional prong requires an inquiry into the plaintiff’s “service, his status as a


27 White v. Valley Line Co., 736 F.2d 304, 305 (5th Cir. 1984). See Barrios v. La. Const. Materials Co., 465
F.2d 1157, 1162 (5th Cir. 1972) (finding a jury could reasonably conclude a dragline oiler was a crew member
of a spud barge).
28 Harbor Tug and Barge Co. v. Papai, 520 U.S. 548, 554 (1997).
29 Sanchez v. Smart Fabricators of Tex., L.L.C., No. 19-20506, 2020 WL 4726062, at *2 (5th Cir. Aug. 14,

2020) (quoting In Re Endeavor Marine Inc., 234 F.3d 287, 290 (5th Cir. 2000)).
30 Offshore Co. v. Robison, 266 F.2d 769, 779-80 (5th Cir. 1959).
31 515 U.S. 347, 376 (1995).
32 Id. at 368 (quoting McDermott Int’l, Inc. v. Wilander, 498 U.S. 337, 355 (1991)).
33 Id.
34 Roberts v. Cardinal Services, Inc., 266 F.3d at 374.
35 Chandris, 515 U.S. at 371.


                                                     6
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 7 of 13




member of the vessel, and his relationship as such to the vessel and its operations in

navigable waters,” not into where the injury occurred, the particular work being

performed at the moment of injury, or the job title.36

        The following material facts are not in dispute. Correy Delozier was nominally

employed by Pioneer as an operator.37 Pioneer contracted with S2 to provide employees,

including Delozier, to work in the Timbalier Bay Field.38 In addition to the various wells

dotting the Timbalier Bay Field,39 S2 owned and operated a quarters barge, four fixed oil

production platforms, and a central facility in the field.40 Delozier’s duties included

testing wells on the platforms, operating and maintaining production equipment, and

conducting tests and data collection at oil wells.41 During his 14-day hitches, Delozier

would travel by boat, the only means of transportation available, between the various

platforms and wells.42 He was not assigned to a particular boat.43 Delozier was injured on

June 22, 2018 while transferring from an S2 Energy boat, the MISS MICHELLE, to the

S2 Energy SF4 platform.44




36 Naquin v. Elevating Boats, LLC, 842 F.Supp.2d 1008, 1016 (E.D. La. Jan. 3, 2012) (citing Chandris, 515
U.S. at 359-60, and Swanson v. Marra Bros., Inc., 328 U.S. 1 (1946)). Judge Davis recently highlighted the
tension between the Supreme Court’s dictates and subsequent Fifth Circuit case law. The Supreme Court in
McDermott International (498 U.S. 337), Chandris (515 U.S. 347), and Harbor Tug and Barge (520 U.S.
548) distinguishes land-based from sea-based maritime workers in determining seaman status and requires
the injured employee’s duties to have taken him to sea, whereas the Fifth Circuit in Naquin (744 F.3d 927)
and In re Endeavor Marine (234 F.3d 287) has found seaman status for employees in service of vessels
docked by land. Sanchez v. Smart Fabricators of Tex., L.L.C., No. 19-20506, 2020 WL 4726062, at *4-5
(5th Cir. Aug. 14, 2020) (Davis, J., concurring).
37 R. Doc. 68 at ¶¶ VI and VIII; R. Doc. 105-11 at ¶ 1, 3, 6; R. Doc. 110-2 at ¶ 1; R. Doc. 137 at 2; R. Doc. 138

at 2.
38 R. Doc. 68 at ¶ VI; R. Doc. 105-11 at ¶ 2; R. Doc. 110-2 at ¶¶ 1, 3; R. Doc. 137 at 2; R. Doc. 138 at 2.
39 R. Doc. 110-1 at 8.
40 R. Doc. 105-11 at ¶ 4, 9; R. Doc. 110-2 at ¶ 3; R. Doc. 138 at 3.
41 R. Doc. 68 at ¶ VIII; R. Doc. 105-11 at ¶ 3; R. Doc. 137 at 3; R. Doc. 110-2 at ¶ 10; R. Doc. 138 at 12.
42 R. Doc. 68 at IX; R. Doc. 105-11 at ¶ 7; R. Doc. 137 at 8; R. Doc. 110-2 at ¶¶ 3, 10.
43 R. Doc. 110-2 at ¶ 13.
44 R. Doc. 68 at ¶¶ XVII, XIX, XX; R. Doc. 105-11 at ¶ 14; R. Doc. 110-2 at ¶ 2; R. Doc. 137 at 18; R. Doc. 138

at 2.

                                                       7
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 8 of 13




       With respect to Delozier’s seaman status, many more material facts are in dispute

than not. As for Delozier’s temporal connection with the crew boats, Wood Group and

Dauzat admit there are significant disputes regarding the percentage of his time Delozier

spent aboard boats in the Timbalier Bay Field.45 Plaintiff testified he spent about half of

his work day on the boats, ranging from four to eight hours a day.46 At his deposition,

Plaintiff provided a time chart he claims demonstrates he spent approximately 359.5 to

415 of his 712 hours in the Timbalier Bay Field (50.49% to 58.30% of his time) on a boat.47

As Plaintiff points out, the testimony about the cumulative time per day operators

typically spend on a boat varied from one hour (Dauzat, employee of Wood Group)48 to

three to four hours on occasion, with an average of one to two hours per day (Shuff,

employee of S2).49 In his affidavit, Michael Baham, an operator in the Timbalier Bay field

during the same time as Plaintiff, stated “[a]s Production Operators, we operated the

vessels on the water for an average of five hours per day.”50

       Wood Group and Dauzat point to the testimony of Delozier’s coworkers to discredit

Plaintiff’s characterization of the percentage of his time he spent aboard the boats. Wood

Group and Dauzat claim Plaintiff’s co-workers’ testimony, based on the co-workers’ own

estimates of travel time between different destinations in the field, contradicts the

testimony of Delozier that he spent half of his work day in a vessel.51 Bill Arnold testified

it takes from three to ten minutes to travel between facilities and that the furthest distance




45 R. Doc. 105-1 at 7.
46 R. Doc. 123-2, Correy Delozier Dep. 185:24-186:7, 195:7-9. All deposition citations are to the page
numbers of the deposition rather than to record citations.
47 R. Doc. 105-9, Correy Delozier Dep., Ex. 8, Ex. U, Time Chart.
48 R. Doc. 123-3, Stephen Dauzat Dep., 42:3-11.
49 R. Doc. 123-4, Daryl Shuff Dep., 123:4 – 124:5.
50 R. Doc. 123-8, Michael Baham Decl. at 1.
51 R. Doc. 105-1 at 19.


                                                  8
      Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 9 of 13




one would have to travel to get to a well would be seven to eight minutes, but that ninety

percent of the wells are within three minutes.52 William Crooks testified that he agreed

with Mr. Arnold’s time estimates and it would not take more than fifteen minutes to get

from the central facility to any of the wells.53 Daryl Shuff testified the boat ride from the

living quarters to the central facility was two to three minutes, and the time to get from

the central facility to the SF5 was anywhere from ten to twelve minutes on a calm day to

twenty-five to thirty minutes on a day with rough or choppy seas.54 Stephen Dauzat, in his

declaration, stated he measured his travel time on the Miss Suzy vessel between various

facilities in the field as being from two to five minutes.55 The testimony of the Plaintiff

and his co-workers regarding the time required to travel from facility to facility is not

consistent. As noted by an example offered by the Plaintiff, the various deponents even

gave differing estimates of the time to transfer from one particular point, the Central

Facility, to another, the SF4 platform. When asked this question, the deponents variously

answered “eight to 10 minutes,”56 “10, 12 minutes I guess, on a good, calm, calm day,”57

“twenty to 25 minutes,”58 and “25 to 30 minutes” on a rough day.59 Plaintiff testified this

trip took twenty to twenty-five minutes.60 The amount of time needed to travel between

various facilities and the percentage of his time Plaintiff spent on the boats is in dispute.

        Defendants also question whether Delozier had a connection to a vessel in

navigation (or to an identifiable group of such vessels) that was substantial in terms of its



52 R. Doc. 105-4, Bill Arnold Dep. 43:12-44:12, 52:14-54:6.
53 R. Doc. 105-7, William Crooks Dep. 41:1-17, 42:15-19; R. Doc. 105-8.
54 R. Doc. 105-8, Daryl Shuff Dep. 44:3-10, 92:15-93:4.
55 R. Doc. 105-6, Stephen Dauzat Decl.
56 R. Doc. 123-6, Bill Arnold Dep., p. 43:20-24.
57 R. Doc 123-4, Daryl Shuff Dep., p. 92:19-93:4.
58 R. Doc. 123-3, Stephen Dauzat Dep., p. 42:20-21; 76:8-14.
59 R. Doc. 123-4, Daryl Shuff Dep., p.92:19-93:1.
60 R. Doc. 123-3, Correy Delozier Dep., p. 179:1-13.


                                                    9
     Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 10 of 13




nature. The parties dispute the nature and extent of work Plaintiff performed from a

vessel on the platforms or the wells. Wood Group states it is an undisputed material fact

that Delozier repaired leaks on production platform piping two times, but other than

these two instances, Delozier never performed any work aboard boats at S2’s production

platforms.61 Wood Group and Dauzat argue Delozier never performed any work at the S2

Energy from aboard the boats.62 While it may be true Plaintiff worked on a platform from

a boat only twice, this does not reflect the full extent of the work Plaintiff testified he did

from the boat. Plaintiff testified he twice worked on the water well lines for a production

platform from a flatboat.63 Plaintiff also testified he replaced signs on the wellheads out

of a boat more than three or four times, and he once spent a full day replacing signs on

wellheads from a boat.64 Plaintiff further testified he replaced safety valves on the

wellheads from the boat once or twice.65 Plaintiff points to his and Dauzat’s depositions

to show the work done from the vessels around the field included performing work on

wells, changing chokes on the wellheads with the choke wrenches and chokes kept

permanently aboard the boats, and undergoing training on the boats.66 Plaintiff testified

he did a lot of production-related work from the boats, including performing work on

wells with no or unsafe cribbings;67 replacing well signs;68 picking up and transporting




61 Doc. 105-11 at para 12.
62 R. Doc. 105-3, Correy Delozier Dep. 38:3-39:4, 107:13-108:6; R. Doc. 105-11 at ¶ 12.
63 R. Doc. 105-3, 38:10–39:4.
64 R. Doc. 123-2 at 108:2-109:10.
65 Id. at 109:13-21; 110:9-13; 184:10-16.
66 R. Doc. 123-2, Correy Delozier Dep. 87:16-88:3; R. Doc. 137 at 15-16.
67 R. Doc. 123-2, Correy Delozier Dep. 108:2-109:24, 184:8-16; R. Doc. 123-3, Stephen Dauzat Dep. 97:5-

23.
68 R. Doc. 123-2, Correy Delozier Dep. 108:2-109:24; R. Doc. 123-3, Stephen Dauzat Dep. 96:7-11.


                                                  10
     Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 11 of 13




various tools and parts needed around the field;69 checking for missing well signs on at

least a weekly basis;70 and receiving various supplies and chemicals needed in the field.71

        The parties also dispute the maintenance work Plaintiff performed on the boats.

The Defendants argue “all production work is performed on board the platforms

themselves” and, if any work was done on boats, it constituted only minor maintenance.72

S2 Energy points to the deposition of Bill Arnold who testified Delozier was a production

operator whose job was on the platforms and storage facilities and not on boats.73 S2 also

points to Bill Arnold’s testimony that the only time a production operator like Delozier

would be on a boat is to get to a well or platform, and then to get back, and that his work

was not done on the boats.74 Wood Group and Dauzat point to the deposition of Matthew

Compeaux who testified Delozier’s job was to operate and maintain of oil & gas production

equipment, not boats.75 Defendants claim the testimony showed the maintenance

Delozier performed on the boats was occasional and minor.76 Wood Group and Dauzat

point to Plaintiff’s Third Amended Complaint and the Delozier time sheets to show his

only duties with respect to the boats was to replace batteries and fuel filters, remove trash,

unload groceries, and check the gauges.77 S2 points to testimony by Bill Arnold explaining

the only boat-related work done by operators is to change the oil and refuel.78 Defendants

argue that, even drawing all reasonable inferences in favor of the Plaintiff and viewing the



69 R. Doc. 123-2, Correy Delozier Dep. 195:18-21.
70 R. Doc. 123-2, Correy Delozier Dep. 108:2-109:24.
71 R. Doc. 123-2, Correy Delozier Dep. 91:10-93:8.
72 R. Doc. 105-11 at ¶¶ 10, 13; R. Doc. 105-4, Bill Arnold Dep. 15:13-16:1; R. Doc. 105-7, William Crooks Dep.

136:16-22.
73 R. Doc. 110-4, Bill Arnold Dep. 15:13-18, 112:12-13.
74 R. Doc. 110-2 at ¶¶ 21, 23; R. Doc. 110-4 at 110:12-22.
75 R. Doc. 105-2, Matthew Compeaux Decl. ¶¶ 5-8.
76 R. Doc. 105-11 at ¶¶ 10-11; R. Doc. 110-2 at ¶¶ 25-26.
77 R. Doc. 68 at ¶ XII; R. Doc. 105-9, Correy Delozier Timesheets.
78 R. Doc. 110-4, Bill Arnold Dep. 113:9-114:4.


                                                     11
     Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 12 of 13




evidence in the light most favorable to him, these activities do not elevate Delozier to

seaman status under Fifth Circuit jurisprudence.

        Plaintiff testified he was responsible for ensuring the S2 Energy boats ran properly

and that the related tasks (e.g., fueling, cleaning, repairing) were routine, time-

consuming, and substantial.79 Plaintiff testified each work day, he would make sure the

boats in service had gas in the tanks, check the oil, clean the windows, and make sure the

boat was in proper shape for the day.80 Plaintiff testified he checked the vessel’s gauges

and battery81 and changed a battery on a boat “a couple of times.”82 He added oil if

needed.83 Plaintiff also testified he changed the lighting systems on the boats.84 Plaintiff

further testified he cleared the debris or “telltale” out of the outboard motors.85

        It is clear the underlying material facts regarding Plaintiff’s seaman status are

disputed. Summary judgment on seaman status is rarely proper.86 As noted above, the

determination of seaman status is a mixed question of law and fact,87 and even marginal

cases must go to the jury.88 In this case, reasonable persons could draw conflicting

inferences from the evidence. As a result, seaman status is a question for the jury and

summary judgment must be denied.




79 R. Doc. 123-2, Correy Delozier Dep. 166:4-169:15, 170:13-24, 173:14-22.
80 R. Doc 110-3, Correy Delozier Dep. 35:6-11.
81 R. Doc. 123-2, Correy Delozier Dep. 169:16-170:12.
82 Id. at 64:11-15.
83 Id. at 168:5-17.
84 Id. at 170:15-24.
85 Id. at 171:16-172:3.
86 See Bouvier v. Krenz, 702 F.2d at 90.
87 See St. Romain v. Industrial Fabrication & Repair Service, Inc., 203 F.3d at 378.
88 White v. Valley Line Co., 736 F.2d at 305. See also Abshire v. Seacoast Products, Inc., 668 F.2d 832, 835

(5th Cir. 1982) (concluding there was enough evidence of seaman status to go to the jury where plaintiff and
defendant presented conflicting evidence regarding plaintiff’s work on vessels, rendering it a “close case”).

                                                     12
     Case 2:18-cv-14094-SM-DPC Document 154 Filed 09/30/20 Page 13 of 13




                                 CONCLUSION

        IT IS ORDERED that Defendants Stephen Dauzat and Wood Group PSN, Inc.’s

July 27, 2020 motion for summary judgment,89 adopted by Pioneer,90 is DENIED.

        IT IS FURTHER ORDERED that Defendant S2 Energy Operating, LLC’s July

29, 2020 motion for summary judgment,91 adopted by Pioneer,92 Dauzat and Wood

Group,93 is DENIED.


        New Orleans, Louisiana, this 30th day of September, 2020.


                  __________________________________
                            SUSIE MORGAN
                     UNITED STATES DISTRICT JUDGE




89 R. Doc. 105.
90 R. Doc. 118.
91 R. Doc. 110.
92 R. Doc. 118.
93 R. Doc. 144.


                                       13
